Title: The Committee for Foreign Affairs to the American Commissioners, 26 June 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
In Committee of Congress for Foreign Affairs Philadelphia June 26th. 1777
Since our last of 18th. Inst. in which you were informed of the Enemy being encamped at Somerset Court house eight Miles from Brunswick We have the pleasure of acquainting you that on the 19th at Night they made a precipitate retreat therefrom to the last mentioned place, and on the Morning of the 22d decamped again and wholly evacuated Brunswick and retreated to Amboy. For Particulars we refer you to General Washington’s Letters to Congress printed in the News-Papers of the 25th. Inst.
We are unable to account for those Movements of General Howe on any other Grounds than the following: That his March from Brunswick to Somerset afforded him an opportunity of trying the disposition of the States of New Jersey and Pennsylvania and on finding that the Militia of both States were turning vigorously out to support our Army he might reasonably conclude therefrom, that his Situation in the Jersies was too dangerous to be continued and therefore decamped to Amboy, from whence, he might, by his Bridge of Boats intended for the Deleware, throw himself into a Safe retreat on Staten Island. We give you Circumstances as they are, with such natural Inferences therefrom as our Situation and knowledge of things enable us to draw.
The Memorial presented by Sir Joseph York to the States General mentioned in ours of June 18th. you will find in our Newspapers of the 11th. Inst. The said Memorial does not come Sufficiently authenticated to us to give you any particular instructions respecting your Conduct thereon, but as the progress of Friendship depends much on the improvement of accidents and little Circumstances, we doubt not you will be attentive to the Conduct of the States General at all Times and whenever it appears to you that a Commissioner from Congress would be favourable received there, that you will give us information thereof. We are Gentlemen your Obedient Humble Servants
Benja HarrisonRobt MorrisJno WitherspoonThos. Heyward Junr.James Lovell
 
Addressed: The Honble / Bena: Franklin Silas Deane & Arthur Lee Esqrs
Notation: Committee June 26. 1777.
